United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.L., Appellant
and
U.S. POSTAL SERVICE, ALBANY
PERFORMANCE CLUSTER, Albany, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2354
Issued: March 26, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 24, 2007 appellant filed a timely appeal from a July 24, 2006 nonmerit decision
of the Office of Workers’ Compensation Programs which denied his request for reconsideration.
Because more than one year elapsed between the most recent merit decision of the Office, dated
April 29, 2005, and the filing of this appeal the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for further
merit review pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 3, 2004 appellant, then a 39-year-old mail handler, filed a traumatic injury
claim alleging that he hurt his back that day when the equipment he was holding was struck by
equipment being pushed by another employee. He first sought medical treatment on

February 12, 2004 and started working part time on February 13, 2004.1 Appellant retired on
disability November 15, 2005.
By decision dated August 5, 2004, the Office found that appellant experienced the
claimed incident in the manner alleged, but denied the claim as the medical evidence was
insufficient to establish a causal relationship between a diagnosed medical condition and the
February 3, 2004 work incident.
In a January 17, 2005 letter, appellant requested reconsideration of the Office’s August 5,
2004 decision. He submitted the December 22, 2004 medical report of Dr. Kevin L. Hastings, an
osteopath; an April 12, 2005 magnetic resonance imaging (MRI) scan; and evidence predating
the current claim and relating to File No. 020711825.
By decision dated April 29, 2005, the Office denied modification of its August 5, 2006
decision. It found that the medical evidence was insufficient to establish a causal relationship
between a diagnosed medical condition and the February 3, 2004 work incident.
In an April 16, 2006 letter, appellant requested reconsideration of the Office’s April 29,
2005 decision. He alleged that there were two errors in the Office’s decision. Appellant asserted
that, contrary to the Office’s statement, he did not go off eight hours of work per day until
February 13, 2004. He asserted that his back spasms were initially caused by a March 24, 1996
injury under File No. 020711825. Appellant stated that his symptoms remained through
February 3, 2004 and never abated. He requested that the Office consider a letter written by
Richard Nappi, an Officer in Charge, who confirmed that appellant was unable to continue
working after his February 3, 2004 injury. Appellant submitted copies of clock rings for the
period February 2 to 20, 2004 and a duplicative copy of the April 12, 2005 MRI scan previously
of record. A statement from Mr. Nappi was not of record.
By decision dated July 24, 2006, the Office denied appellant’s request for reconsideration
without conducting a merit review. It found that the evidence submitted in support of appellant’s
request was irrelevant to the medical issue in the case.
On appeal, appellant contended that the Board should consider the current claim in
relation to his prior claim under File No. 020711825, alleging his work restrictions under that
claim were violated on February 3, 2004. Appellant asserts that he reported the February 3, 2004
incident to his treating physician. Evidence pertaining to File No. 020711825 was submitted.2
LEGAL PRECEDENT
Section 8128(a) of the Act vests the Office with discretionary authority to determine
whether it will review an award for or against compensation, either under its own authority or on
1

The Office assigned the claim File No. 022049528. On February 22, 2004 appellant also filed a recurrence
claim under File No. 020711825 alleging that his February 3, 2004 injury was a recurrence of his March 24, 1996
injury.
2

The Board, however, lacks jurisdiction to consider this evidence for the first time on appeal as it was not before
the Office at the time of its July 24, 2006 decision. See 20 C.F.R. § 501.2(c).

2

application by a claimant.3 Section 10.606(b)(2) of Office regulations provides that a claimant
may obtain review of the merits of the claim by either: (1) showing that the Office erroneously
applied or interpreted a specific point of law; (2) advancing a relevant legal argument not
previously considered by the Office; or (3) constituting relevant and pertinent new evidence not
previously considered by the Office.4 Section 10.608(b) provides that when an application for
reconsideration does not meet at least one of the three requirements enumerated under section
10.606(b)(2), the Office will deny the application for reconsideration without reopening the case
for a review on the merits.5 The Board has held that the submission of evidence which does not
address the particular issue involved does not comprise a basis for reopening a case.6 It is well
established that evidence which repeats or duplicates that already of record does not constitute a
basis for reopening a case for merit review.7
ANALYSIS
The only decision before the Board in this appeal is the July 24, 2006 decision of the
Office denying appellant’s application for review of its April 29, 2005 decision. The underlying
issue in this claim was whether appellant submitted sufficient medical evidence to establish that
he sustained an injury causally related to the accepted February 3, 2004 incident. Thus, to be
relevant, the arguments and evidence submitted in support of the April 16, 2006 request for
reconsideration must address this issue.
The Board finds that appellant neither raised new and relevant legal arguments nor
asserted that the Office misapplied or misinterpreted a point of fact or law. In his April 16, 2006
letter, appellant advised that he took off work prior to February 13, 2004 and submitted copies of
clock rings for the period February 2 to 20, 2004. However, the letter and clock rings are not
relevant to the basis on which the Office denied the claim. As noted, the submission of evidence
which does not address the particular issue involved does not comprise a basis for reopening a
case.8
While appellant asserts that his back injury of February 3, 2004 is a recurrence of his
prior claim under File No. 020711825, the Board notes that the Office properly adjudicated the
current claim as a new injury. A recurrence of disability means an inability to work after an
employee has returned to work, caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment that caused the illness.9 As the Office accepted that the February 3, 2004
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.608(b).

6

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

7

See Arlesa Gibbs, 53 ECAB 204 (2001).

8

Joseph A. Brown, Jr., supra note 6.

9

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

3

incident occurred as alleged, this incident represents an intervening injury or new exposure to the
work environment. Therefore, appellant’s argument does not show that the Office erroneously
applied or interpreted a specific point of law nor does it advance a relevant legal argument not
previously considered. Accordingly, the Board finds that appellant did not meet the first two
criteria warranting a merit review.
Appellant has not submitted any new and relevant evidence warranting reopening of the
claim for a merit review. Since the underlying issue in the case is medical in nature, the factual
evidence submitted by appellant is not relevant. The only medical evidence appellant submitted
was the April 12, 2005 MRI scan report, which was previously of record and which does not
address the cause of appellant’s claimed condition. As noted, evidence which repeats or
duplicates that already of record does not constitute a basis for reopening a case for merit
review.10 Thus, appellant did not meet the third criteria for warranting a merit review.
The Board finds that appellant did not meet any of the above-listed three criteria
warranting a merit review. The Office properly denied his request for reconsideration without
conducting further merit review.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 24, 2006 is affirmed.
Issued: March 26, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

See Arlesa Gibbs, supra note 7.

4

